Baker, J.: Appellant seeks to recover from appellee the §1000 mentioned in the following clause of a contract entered into between others than the parties to this snit: “It being understood that §1000 of the §5000 herein mentioned is going to L. E. Crandall, it is understood that said $1000 is to be retained by said Payne until the matter of said lots and farm is closed, not exceeding fifteen days.” We are of opinion that appellant is not entitled to the money in question, for he was not a party to the contract, nor was the contract for his benefit. If any benefit was to accrue to him, it was merely incidental. The purpose and object of the contract were, not to benefit him, but to benefit the parties thereto. We have repeatedly held that where a contract is entered into for the benefit of one not a party thereto, such third party may have his action for a breach thereof. (Eddy v. Roberts, 17 Ill. 505; Brown v. Strait, 19 id. 88; Bristow v. Lane, 21 id. 194.) The case at bar, however, does not come within the reason of those decisions. It would be going too far to hold that a mere stranger to the contract, who was to derive only an incidental benefit therefrom, might recover for a breach of such contract. The judgment of the Appellate Court will be affirmed. Judgment affirmed.